Citation Nr: 1031586	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-50 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for abdominal aortic aneurism, 
claimed as heart condition, to include as due to the service 
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1949 to September 
1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

REMAND

The appellant is seeking service connection for abdominal aortic 
aneurism as due to his service connected posttraumatic stress 
disorder (PTSD).  After a careful review of the evidence of 
record, the Board finds that additional development is necessary 
prior to deciding the appellant's claim.  

A VA medical opinion of September 2008 states that the 
appellant's abdominal aortic aneurysm (AAA) is likely hereditary 
in nature and that hypertension is likely to worsen and speed the 
development of his AAA to the point of requiring surgery 
Therefore, it is at least as likely as not that the appellant's 
AAA was aggravated by his hypertension for many years.  However, 
the examiner stated that she could not state without mere 
speculation what the baseline manifestations of the appellant's 
AAA would be due only to his genetic predispositions, without the 
hypertension, nor what increased manifestations are proximately 
due to his hypertension as these procedures develop 
synergetically.  She further stated that it is impossible to know 
how his AAA would have progressed over the years without the 
aggravation of hypertension.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

The Board notes that in the present case, the applicable version 
of 38 C.F.R. § 3.310 is the amended version as the appellant 
filed his claim in February 2008.  This version is more 
restrictive than the pre-existing version and requires the 
establishment of a baseline before an award of service connection 
may be made.

As noted above, the September 2008 examiner opined that the 
appellant's AAA was aggravated by his hypertension.  The Board 
notes that service connection is in effect for hypertension.  
However, the examiner could not establish a pre-aggravation 
baseline and not only stated that it would be speculative to 
provide one, but also impossible.  However, service connection 
may not be conceded without such a baseline.  The Board notes 
that the September 2008 examiner was a nurse practitioner and not 
a specialist.  Moreover, the examiner was asked to provide an 
opinion as to a relationship to the service connected PTSD and 
such an opinion was not provided.  Accordingly, the Board finds 
that an opinion from a specialist is necessary prior to deciding 
the appellant's claim.  The specialist should to the extent 
possible, establish a pre-aggravation baseline and provide an 
opinion as to any relationship to the appellant's service 
connected PTSD.

Additionally, the Board notes that as noted, the RO requested an 
opinion as to the relationship between the appellant's AAA and 
his PTSD; however, the September 2008 examiner provided an 
opinion as to a relationship between AAA and hypertension and not 
PTSD.  Significantly, in the September 2008 rating decision and 
the November 2009 Statement of the Case, the RO inserted PTSD 
where the examiner had referenced hypertension.  In other words, 
the RO simply substituted PTSD for hypertension when reporting 
the examiner's opinion.  This is a misrepresentation of the 
evidence on the part of the RO which is prejudicial to the 
appellant as he has not been properly put on notice of the 
evidence in his claim.  Upon remand, the RO must ensure that all 
the evidence is reported accurately in order to ensure due 
process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should obtain a medical opinion 
from a cardiovascular specialist regarding 
the nature and etiology of the appellant's 
abdominal aortic aneurysm.  The examiner 
is asked to address the following 
questions:

(a) What are the usual causes of an 
abdominal aortic aneurysm?  
(b) What is the specific cause of the 
appellant's abdominal aortic aneurysm?

(c) Was the appellant's aortic aneurysm 
caused by or aggravated by his service 
connected PTSD and/or hypertension?  The 
examiner is asked to address the 
relationship, if any, to both the PTSD and 
hypertension.

(d) If it is determined that the 
appellant's abdominal aortic aneurysm was 
aggravated by either PTSD and/or 
hypertension, provide the pre-aggravation 
baseline of the abdominal aortic aneurysm.

The claim file must be made available to 
the examiner.  A complete rationale for 
any opinion rendered must be provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


